DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The reply filed 7 February 2022 overcomes the rejections of 29 November 2021.  Newly amended claims 1, 2, 8-15, and 17-22 and pending.  Claims 8-15 and 18-20 are withdrawn.  Claims 1, 2 17, 21, and 22 are active and examined.    The 35 U.S.C. 112 (b) over claim 1 is overcome because claim 1 now clearly recites two downregulators.  The 35 U.S.C. 112 (b) rejection over LYTAK1 is overcome because is well known in the art.  Even though the structure of the compound is not known, it can be purchased from Lilly Research.  Therefore, the metes and bounds of LYTAK1 are clear.        
This application is in condition for allowance except for the presence of claims 7-15 and 18-20 directed to inventions non-elected without traverse.  Accordingly, claims 7-15 and 18-20 have been cancelled.
Allowable Subject Matter
Claims 1, 2, 17, 21, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: MELISI (JNCI, 2011, 103 (15), 1190-1204) describes a combination of oxaliplatin, SN-38, or gemcitabine in combination with LYTAK1 is used to treat pancreatic cancer (abstract).  Due to the claims not reciting pancreatic cancer and the reference not stating the specific claimed chemotherapeutic agents, the claims are neither anticipated nor rendered obvious.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/NOBLE E JARRELL/Primary Examiner, Art Unit 1699